Citation Nr: 0907735	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  03-08 675	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to May 12, 2005 
for the award of a 
30 percent disability rating for a service-connected cervical 
spine disability.

2.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated 20 percent disabling.

3.  Entitlement to an increased disability rating for the 
service-connected cervical spine disability, currently 
evaluated 30 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.

ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1965 to November 1967 and from October 1981 to 
July 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

Procedural history

The TDIU claim

In a July 2002 rating decision, the RO denied the Veteran's 
claim of entitlement to TDIU.  The Veteran disagreed with the 
decision and perfected his appeal by filing a timely 
substantive appeal in March 2003.

In a January 2006 decision, the Board denied the Veteran's 
claim of entitlement to TDIU.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  While the matter was pending before 
the Court the Veteran's attorney and a representative of VA's 
Office of General Counsel filed a Joint Motion for Partial 
Remand.  In a June 2007 order, the Court partially vacated 
the Board's January 2006 decision and remanded the issue of 
TDIU for readjudication in light of the June 2007 Joint 
Motion. 

Pursuant to the Court's remand, in a September 2008 letter, 
the Board provided the Veteran and his attorney the 
opportunity to submit additional evidence and argument in 
support of the appeal.  In response to the Board's letter, 
the Veteran's attorney submitted additional argument, which 
has been associated with the Veteran's VA claims folder.  

Claims for increased ratings and an earlier effective date

In a February 2000 decision, the RO granted the Veteran's 
claims of entitlement to service connection for a lumbar 
spine disability and a cervical spine disability and assigned 
disability ratings of 10 percent to each.  In an August 2004 
decision, the RO increased the assigned disability ratings to 
20 percent for each disability.  

In May 2005, the RO received the Veteran's claim of 
entitlement to increased disability ratings for the service-
connected lumbar and cervical spine disabilities.  
In a September 2005 decision, the RO increased the cervical 
spine disability rating to 30 percent effective May 12, 2005; 
and continued the lumbar disability rating at 20 percent.  
The Veteran disagreed with the ratings assigned and initiated 
this appeal.  The appeal was perfected by the timely filing 
of the Veteran's substantive appeal in September 2006.

In September 2006, the Veteran filed a notice of disagreement 
with the assignment of May 12, 2005 as the effective date for 
the award of the 30 percent rating for the cervical spine 
disability.  The Veteran perfected his appeal as to that 
issue by filing a timely substantive appeal in January 2007.

In April 2007, the Veteran, through his attorney, submitted 
additional evidence directly to the Board, accompanied by a 
written waiver of local consideration of this evidence.  See 
38 C.F.R. §§ 19.9, 20.1304(c) (2008). 

The two appeals, which as described above have separate 
procedural histories, have been merged for the sake of 
economy.

Remanded issues

The issues of entitlement to increased disability ratings for 
the service connected disabilities of the cervical and lumbar 
spine as well as entitlement to TDIU are being remanded to 
the RO via the VA Appeals Management Center in Washington, 
DC.  The Veteran will be informed if further action on his 
part is required.

Issues not on appeal

In the Joint Motion for Partial Remand, the Veteran, through 
his attorney, withdrew his appeals as to claims of 
entitlement to increased disability ratings for service-
connected chronic obstructive pulmonary disease (COPD) and 
disabilities of the bilateral knees.  He also withdrew his 
appeal of his claim of entitlement to an effective date prior 
to September 26, 2003 for award of a 20 percent disability 
rating for his cervical spine disability.  Accordingly, the 
Board's January 2006 decision as to those issues is final, 
and these issues will be addressed no further herein.  See 38 
C.F.R. § 20.1100 (2008).


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to an increased 
disability rating for his service-connected cervical spine 
disability on May 12, 2005.

2.  Based on the medical and other evidence of record, it was 
not factually ascertainable that an increase in the cervical 
spine disability occurred before May 12, 2005.


CONCLUSION OF LAW

An effective date earlier than May 12, 2005 cannot be 
established for the 30 percent disability rating for the 
service-connected cervical spine disability.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400(o) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an effective date prior to May 12, 2005 
for the award of a 30 percent disability rating for the 
service-connected cervical spine disability.

The Veteran seeks an effective date earlier than the 
currently assigned May 12, 2005 for the 30 percent rating now 
assigned for his service-connected cervical spine disability.  

As is discussed elsewhere in this decision, the issues of 
entitlement to increased ratings for the cervical and lumbar 
spine as well as the issue of entitlement to TDIU are being 
remanded for additional development.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render its 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Veteran 
was informed of VA's duty to assist him in the development of 
his claim in a May 2005 letter.  Moreover, the Veteran was 
provided specific notice as to effective dates in a letter 
from the RO dated March 2006.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  

Moreover, the Veteran is represented by an attorney who is 
clearly familiar with the case and is obviously aware of the 
kinds of evidence needed to substantiate the Veteran's 
earlier effective date claim.  It is clear that 
communications from the RO served to impress upon the Veteran 
and his attorney the need to submit medical and other 
evidence demonstrating the severity of the Veteran's cervical 
spine disability prior to May 12, 2005.  The Veteran's 
attorney undoubtedly understood the need for such evidence, 
as is demonstrated by April 2007 communication in which the 
Veteran's attorney argued that her client was entitled to an 
earlier effective date and provided medical evidence to 
bolster the Veteran's claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) [holding that an appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error"].  

Accordingly, it does not appear that another VCAA notice 
letter would lead to the submission of additional evidence.  
See generally Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
[holding that claimant was not prejudiced by RO's failure to 
provide VCAA notice where the claimant, through counsel, 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

General due process concerns have been satisfied in 
connection with this appeal.  See 38 C.F.R. § 3.103 (2008).  
The Veteran has retained the services of any attorney and has 
been accorded ample opportunity to present evidence and 
argument in support of his claim.  See 38 C.F.R. § 3.103 
(2008).  He declined the option to testify at a personal 
hearing before a Veterans Law Judge.

In short, the Board finds that this issue was properly 
developed for appellate purposes.  Accordingly, the Board 
will proceed to a decision as to the earlier effective date 
issue.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Specific schedular criteria

In pertinent part, effective September 26, 2003, a general 
rating formula for diseases and injuries of the spine 
provides that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.

A 30 percent rating is warranted when forward flexion of the 
cervical spine is 15 degrees or less; or favorable ankylosis 
of the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees, but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Applicable law and VA regulations provide that the effective 
date of an award of increased disability compensation is the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year thereof.  Otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(o)(1) (2008).



Analysis

The Veteran's contentions


The Veteran, through his attorney, contends that "a thorough 
review of his claims file will reveal that he is entitled to 
a disability rating as early as May 12, 2004 for entitlement 
to the 30 percent disability rating" for the cervical spine 
disability pursuant to 38 C.F.R. § 3.400(o)(2).   No specific 
argument was provided.  See the attorney's letter dated April 
2007.  The Board observes that May 12, 2004, which is one 
year before the date of the Veteran's claim on May 12, 2005, 
is the earliest date as of which an increased rating may be 
awarded.

Discussion

Preliminarily, with regard to the date of claim, it is 
undisputed that the May 12, 2005 letter from the Veteran's 
attorney constituted a claim for increased rating for the 
service-connected cervical spine disability.  In fact, the 
Veteran's attorney has specifically asserted that, pursuant 
to 38 C.F.R. § 3.400, the Veteran is entitled to an increased 
rating effective May 12, 2004, a year prior the receipt of 
the May 12, 2005 letter.  See the attorney's letter dated 
April 2007.  

The Board has reviewed the record and can find no suggestion 
of a claim for an increased rating, formal or informal, prior 
to May 12, 2005.  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992) [the Board must look at all communications 
that can be interpreted as a claim, formal or informal, for 
VA benefits].

Under 38 C.F.R. § 3.400(o), an increased rating is assigned 
as of the date when it is factually ascertainable that an 
increase in disability took place.  This may be a date up to 
one year prior to the date of the claim [in this case, May 
12, 2004], or sometime thereafter.   The Board must therefore 
determine when it was factually ascertainable that an 
increase in disability had taken place.  

Crucially, the Veteran was afforded a VA examination in July 
2004, at which time he reported that he had essentially no 
complaints concerning his cervical spine.  He explained to 
the VA examiner that "several years ago when he was typing a 
lot he did have some mild neck pain with some numbness and 
tingling into the arms, but after quitting his work in 1999, 
his cervical spine complaints have essentially resolved."  
The examiner noted that the Veteran "has no pain or flare-
ups of any kind in the cervical spine."  The July 2004 VA 
examiner determined that the Veteran had forward flexion in 
the cervical spine of 30 degrees, and a combined range of 
motion in the cervical spine of 288 degrees.  These 
measurements most closely approximate those required for the 
assignment of a 20 percent rating under Diagnostic Code 5242.  

Additionally, outpatient treatment records during this period 
are pertinently absent any indication of worsening cervical 
spine symptoms which would corroborate the Veteran's claim.  

The first indication of a worsening of the Veteran's cervical 
spine disability came in the form of a September 13, 2005 VA 
examination, during which the Veteran reported episodes of a 
"stiff neck" in the early mornings.  On examination, the 
Veteran's cervical spine forward flexion was to 5-10 degrees; 
extension was to less than 10 degrees.   

Based on the competent medical evidence of record, the Board 
finds that it is not factually ascertainable that the 
Veteran's cervical spine disability warranted a disability 
rating of 30 percent prior September 13, 2005.

In the September 2005 rating decision which forms the basis 
for this appeal, the RO increased the evaluation for the 
Veteran's cervical spine disability to 30 percent, effective 
May 12, 2005.  As indicated above, May 12, 2005 was the date 
of receipt of the increased rating claim.  The September 2005 
rating decision explained that the 30 percent disability 
rating was awarded based on the report of the September 2005 
VA examination, in which the examiner documented the 
Veteran's worsening cervical spine symptoms.  Specifically, 
the examiner determined that the Veteran's forward flexion of 
the cervical spine was limited to 10 degrees, with pain.  The 
RO correctly held that this measurement of forward flexion 
[specifically, forward flexion of the cervical spine of 15 
degrees or less] warranted a 30 percent disability rating 
pursuant 38 C.F.R. § 4.71a, Diagnostic Code 5242.  However, 
the RO's reasoning for the effective date being assigned as 
of the date of claim, four months before the September 2005 
examination, is obscure.  

The law calls for the assignment of an effective date based 
on the date of claim or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400 (2008) [emphasis added by 
the Board].  The September 2005 RO rating decision increased 
the cervical spine disability rating based on the report of 
the September 13, 2005 VA examination.  This was the date as 
of which  it was factually ascertainable that an increase in 
disability had occurred.  The date entitlement arose was 
therefore September 13, 2005.

Although the Bard believes that the correct effective date 
for the 30 percent rating is September 13, 2005, the Board 
will not disturb the effective date assigned by the RO.  

In summary, for reasons and bases expressed above the board 
concludes that an effective date earlier than the presently 
assigned May 12, 2005 may not be granted.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to the assignment of an effective date prior to 
May 12, 2005 for the award of 30 percent disability rating 
for the service-connected cervical spine disability is 
denied.




REMAND

2.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated 20 percent disabling.

3.  Entitlement to an increased disability rating for a 
service-connected cervical spine disability, currently 
evaluated 30 percent disabling.

4.  Entitlement to TDIU.

After having carefully considered the Veteran's claims, and 
for reasons expressed immediately below, the Board finds that 
these matters must be remanded for additional evidentiary and 
procedural development.  

Reasons for remand

VCAA notice

With respect to the increased rating claims, the Veteran 
received notice dated May 2005 and September 2006 under the 
VCAA.  However, the Court has issued a recent decision which 
indicates such general notice will not suffice.

Specifically, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court determined that section § 5103(a) requires, 
at a minimum, that VA notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Further, if the Diagnostic Codes under which the 
Veteran is rated [former Diagnostic Codes 5290 and 5293 in 
the instant case] contain criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.

Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, supra.

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  The Board must remand the case to the agency 
of original jurisdiction because the record does not show 
that the Veteran was provided adequate VCAA notice as to his 
increased rating claim and the Board is without authority to 
do so.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Corrective notice must therefore be accomplished.  Such 
notice must precede the RO's final adjudication of the issue.  
See Overton, 20 Vet. App. at 437 [a timing error may be cured 
by a new VCAA notification followed by a re-adjudication of 
the claim].  

TDIU

The issue of entitlement to TDIU is inextricably intertwined 
with the claims of entitlement to increased ratings for the 
cervical and lumbar spine disabilities.  In other words, if 
increased disability ratings are granted for either of the 
increased ratings claims, this may impact the TDIU claim.  
See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 
2001) [where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy and 
avoidance of piecemeal litigation require that the claims be 
adjudicated together]; see also Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].  Action on the Veteran's TDIU claim is therefore 
deferred.

Accordingly, the case is REMANDED for the following action:

1.	VBA should send the Veteran a 
corrective VCAA letter which complies 
with the notification requirements of 
the VCAA, including as expanded by the 
Court in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

2.	VBA should then readjudicate the 
Veteran's claims of entitlement to 
increased disability ratings for his 
service-connected cervical and lumbar 
spine disabilities, as well as his claim 
of entitlement to TDIU.  If the benefits 
sought on appeal remain denied, in whole 
or in part, VBA should provide the 
Veteran and his attorney with a SSOC and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


